MEMORANDUM **
Dominic Olivo appeals pro se from the district court’s judgment dismissing his civil rights action for failure to serve the summons and complaint properly under Federal Rule of Civil Procedure 4.1 We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir.2001), and we affirm.
The district court did not abuse its discretion by dismissing Olivo’s action without prejudice because Olivo failed to serve the summons and complaint properly, and did not show good cause for his failure to do so. See Fed.R.CivJP. 4(e), (m) (describing proper methods for service of process on an individual and requiring service within 120 days after the complaint is filed); In re Sheehan, 253 F.3d at 512 (discussing factors to establish good cause for an extension of time for service); Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982) (explaining that actual notice is insufficient to confer personal jurisdiction over a defendant if service does not substantially comply with Rule 4).
Olivo’s “Motion of Default for Wrongful Acts by Defendant-Appellee” is denied, and we instruct the Clerk to file the documents received on October 9, 2008.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. The district court certified that Olivo's appeal was not taken in good faith, thus revoking Olivo's in forma pauperis status. See 28 U.S.C. § 1915(a). Our review of the record indicates that Olivo is entitled to in forma pauperis status for this appeal.